department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date é date sep person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are organized and operated exclusively for exempt purposes within the meaning of sec_50i c and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 you also failed to respond to questions about the nature of your activities as such you failed to meet the requirements of sec_50l c and sec_1 c -i d in that you have not established that you are organized and operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratoly judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses of columbia before the 91st day after district date the the for united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvoeate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations vi department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date taxpayer io number form tax periods ended person to contact employee d number telephone number fax manager's contact information empioyee 1d number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in intemal revenue code irc sec_501 cx3 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we’ l announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ ve issued this letter letter rev catalog number 34500f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ ll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter director exenpt organizations examinations enclosures report of examination form 886-a form_6018 publication publication 3498-a letter rev catalog number 34800f form_8 a year period ended name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit december 20xx date of notice february 20xx issues whether which qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to respond and produce records to establish that it is observing the conditions required for the continuation of exempt status facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on september 20xx and was granted tax-exempt status as a c on september 20xx with an effective date of july 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition was selected for audit to ensure that the organizational documents activities and operations align with their approved exempt status application form who is reflected as the director of marked they were incorporated for on form 1023-ez the form 1023-ez application lists the telephone number of failed to respond to the internal_revenue_service attempts to obtain per the form 1023-ez application in the state of all information to perform an audit of form 990-n for the tax_year december 20xx letter rev with attachments was mailed to on october 20xx with a response date of november 20xx form_2848 with poa information for 20xx received by fax from 990-n on november 20xx correspondence for the audit was as follows department of the treasury - internal_revenue_service form 886-a crev page -1- o o e form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx o letter 3844-b 11-20xx with attachments was mailed certified to pincitexx with a response date of april 20xx certified number certified letter 3844-b was returned from the usps as undeliverable on 11xx on march o letter 3844-a 12-20xx with attachments was mailed certified to at on august 20xx with a response date of september 20xx certified number per the last usps tracking history the item is currently in transit to the destination as of august 20xx pincite am letter 3844-a was received back at irs on november 20xx from the usps with the comment return to sender unclaimed unable to forward o letter 3844-a 12-20xx with attachments was mailed certified to director at on august 20xx with a response date of september 20xx certified number per the last usps tracking history your item was delivered to an individual at the address pincite pm on august 20xx in o o poa at it was held for letter 3844-a 12-20xx with attachments was mailed certified to on form_2848 received by fax on september 20xx from the form_2848 was invalid due to part i box being completed incorrectly august 20xx with a response date of september 20xx certified number per the usps tracking history your item could not be delivered on september 20xx pincite am in the required number of days and is being returned to the sender’ partial response received that included a copy of meeting minutes for may 20xx may 20xx may 20xx and bank statements copies of checks for january through december 20xx received on october 20xx from form_2848 received by fax on november 20xx from part box had been corrected but the form_2848 was invalid due to part il not being completed department of the treasury - internal_revenue_service form 886-acrev page -2- o o form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx name of taxpayet o form_2848 received by fax from with poa information for on december 20xx 20xx 20xx 20xx letter 5077-b with attachments was mailed certified to director at with a response date of january 20xx certified number per the last usps tracking history your item was delivered to an individual at the address pincite pm on january 20xx in on january 20xx letter 5077-b with attachments was mailed certified to poa at january 20xx with a response date of january 20xx certified number per the last usps tracking history your item was delivered pincite amon january 20xx in i on telephone contact for the audit was as follows e e e o called tax compliance officer tco the poa has some health issues and has been ill granted a 30-day extension response due december 20xx the organization and poa are trying to get the audit information together poa 20xx phone number provided from fax received on november items november pincite 20xx which included a form_2848 with poa information discussed march 20xx tax compliance officer tco gave large amount of leeway time due to poa health issues had not received a response from tco called poa the voice mail for the poa stated that the office i is closed due to poa having health issues and the office cannot run without her oversight department of the treasury - internal_revenue_service for an update form 886-a rev page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit ye december 20xx period ended july 20xx case was transferred to a new tco new tco tried calling and received a message that poa this is an invalid number july 20xx tco wanted to inform organization that she is taking over the audit tco called contact number from form 1023-ez for director of and left a message asking to call her back and left tco’s direct number august 20xx tco did not receive a call back from director tco called director at call and left a direct call back number and left another message asking her to august 20xx tco did not receive a return call from director tco wanted to inform organization that she has taken over the audit and that a letter was being mailed out today called number for director and left another message to call her back and left a direct call back number august 20xx tco did not receive a return call from director tco called number for director asking director to call her back and left a direct call back number and left another message september 20xx no return call received tco placed follow up call to ltems discussed director of at e e e e e tco informed director that she had taken over audit case from previous tco and informed her of contact information director of to do with the audit she forwards to her accountant stated that anything she receives that has tco informed director that the poa on file is no longer responding director stated that she knows nothing about the poa unless she is the person that her accounting firm chose to work her case tco informed director that we received notification that our latest letter sent to her address was received a response was due a week ago and that we had not received anything form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a schedule no or exhibit ye name of taxpayer december 20xx explanation of items department of the treasury - internal_revenue_service period ended e e e director stated that she knows nothing about this type of stuff and that anything she receives pertaining to the audit she forwards to her accountant tco informed director that we have still not received anything and asked that director of contact her accountant and that need to speak with her or someone from her accounting firm by the end of the week and if she wants me to discuss with someone from the firm that will need a form_2848 to do so director stated that she will pass tco’s contact information on to her accountant on thursday o september 20xx tco received a message from potential poa stating that she had spoken with director of had been hired to represent tco on the situation tco called items discussed and would like to update at e e e is aware that she will need a form_2848 to discuss the particulars of the audit and will get that to me but wants to inform tco of organizations situation prior tax_accounting firm has gone out of business and apparently no one knows where any of the tp documentation is has given director a list of items that she will need from her starting with the organization’s bank statements does not feel like it will take long to complete the audit once she gets the information from director but they will need additional time tco informed that without a valid form_2848 she could not discuss an extension and that the director would need to call in to request an extension or as soon as the tco receives the completed form_2848 extension could call back in to discuss an o september 20xx tco called correction needed on faxed form_2848 left a message for call back potential poa to discuss to form 886-acev department of the treasury - internal_revenue_service page -5- form_886 a schedule no or exhibit ye name of taxpayer december 20xx explanation of items department of the treasury - internal_revenue_service period ended september 20xx tco left a message with called and left a message tco called message to call back and left a october 20xx tco called and informed her that she received the faxed form_2848 however the form_2848 is not valid explained that a correction needs to be done on part i line stated that she would make the changes and re-fax the form_2848 tomorrow october 20xx tco called call back and left a message asking her to october 20xx tco called not received the corrected form_2848 been extremely busy and forgot about it but will fax it by friday also mentioned that she sent a reply from the organization which we should receive anytime stated that she has and informed her that tco has october 20xx tco called call back october 20xx tco called call back november 20xx tco called director of them to call back and left a message asking her to and left a message asking her to potential poa and also called left a message for each asking november 20xx tco called has still not received the corrected form_2848 just received notice in her email today that she has received the signed copy from director of stated that the director has attempted to fax it multiple times ‘but it keeps coming through blank stated that she will fax the signed form_2848 to me today and informed her that tco stated that she november 20xx tco called back november 20xx tco called items discussed and left a message to call form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit ye december 20xx period ended e e e tco informed that she had still not received signed form stated that she faxed the previous week and fax machine stated it went through she will re-fax and if tco doesn’t receive in twenty minutes call back tcocalled fax back and informed her that she did not receive stated she would fax again tco called form_2848 and part i line is now correct however part il is now incomplete tco asked again and informed her that she received faxed to complete part il and re-fax o and informed her that the last december 20xx tco called faxed copy of the form_2848 part line was correct but that part il was incomplete and she still needs a complete correct copy of the form_2848 stated that she will complete and fax today o o o o poa poa and left a message poa and left a message poa and left a message january 20xx tco called items discussed december 20xx tco called asking her to call back december 20xx tco called asking her to call back december 20xx tco called asking her to call back stated that she did just receive her copy but that the forwarded a copy of the letter to her tco discussed the fact that letter 5077-b director of when she received it stated that she has been calling and emailing to get her the information needed department of the treasury - internal_revenue_service director of for the audit had just recently received form 886-a crev page -7- e e form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit ye december 20xx period ended e e that the audit has been open for over a tco informed year the due_date from the last letter 5077-a has come and gone and that the next step is revocation of the organization’s exempt status asked tco to give her until the end of business_day on friday tco granted organization until the end of business on friday to fax something in law internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational department of the treasury - internal_revenue_service form 886-a rev page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer period ended schedule no or exhibit ye december 20xx regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 regulation sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required department of the treasury - internal_revenue_service form 886-a crev page -9- form_886 a name of taxpayer explanation of items schedule no or exhibit ye december 20xx period ended department of the treasury - internal_revenue_service information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organizations position position is unknown at this time governments position based on the above facts organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt did not respond to verify that they are in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status it is the internal revenue service's position that failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly based on the foregoing reasons under sec_501 and its tax-exempt status should be revoked form_1120 returns should be filed for the tax periods after january 20xx exempt status is revoked effective january 20xx does not qualify for exemption department of the treasury - internal_revenue_service form 886-a crev conclusion page -10-
